FILED
                            NOT FOR PUBLICATION                              FEB 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10112

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00117-RLH-PAL

  v.
                                                 MEMORANDUM *
LORI IRISH,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Chief District Judge, Presiding

                            Submitted January 12, 2010 **
                              San Francisco, California

Before: KOZINSKI, Chief Judge, WALLACE and CLIFTON, Circuit Judges.

       Lori Irish appeals her conviction, alleging that the government failed to turn

over, on a timely basis, relevant information concerning her medical care provider




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and that the district court should have reopened the trial or granted a new trial. We

affirm.

      The materials in question were irrelevant to the theory of Irish’s defense:

that the doctor prescribed medication that exacerbated Irish’s condition, prevented

her from forming the requisite mens rea, or otherwise caused her to commit crimes.

Nor could any of the materials be used to impeach the doctor. None of the evidence

was admissible to show a character for untruthfulness under Federal Rules of

Evidence 608 and 609, and regardless, Irish’s theory was that the doctor was

incompetent, not untruthful. The circumstances that led to the Memorandum of

Agreement were far too removed from Irish’s case to suggest any possibility of

bias. The materials included nothing that contradicted the doctor’s testimony,

revealed a prior inconsistent statement, or demonstrated a failure of perception or

recollection. See generally 27 Charles Alan Wright & Victor James Gold, Federal

Practice and Procedure § 6092 (2d ed. 2009) (describing methods of

impeachment).

      Because the material was neither exculpatory nor impeaching, the

government did not violate its duty to disclose. See United States v. Bagley, 473

U.S. 667, 676 (1985).

      AFFIRMED.


                                          2